EXHIBIT 10.1
 
PLACEMENT AGENCY AGREEMENT
 
June 20, 2013
 
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174


Ladies and Gentlemen:
 
Introduction.  Subject to the terms and conditions of this agreement (this
“Agreement”), Soligenix, Inc., a Delaware corporation (the “Company”), hereby
agrees to sell up to an aggregate of $10,000,000 of registered securities of the
Company, including, but not limited to, (i) shares (the “Shares”) of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), (ii)
warrants to purchase shares of Common Stock (the “Warrants” and the shares of
Common Stock underlying the Warrants, the “Warrant Shares,”) and (iii) a
preferred stock purchase right issuable in accordance with the Rights Agreement,
dated June 22, 2007 (the “Purchase Right”, together with the Shares, Warrants
and Warrant Shares, collectively, the “Securities”) directly to various
accredited investors (each, an “Investor” and, collectively, the “Investors”)
through Maxim Group LLC (“Maxim” or the “Placement Agent”), as lead managing
placement agent.  The Placement Agent may retain other brokers or dealers to act
as sub-agents or selected-dealers on its behalf in connection with the Offering
(as defined below) whose fees and expenses shall be borne exclusively by the
Placement Agent.
 
The Company hereby confirms its agreement with the Placement Agent as follows:
 
Section 1.              Agreement to Act as Placement Agent.
 
(a)           On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Agreement, the Placement Agent shall be the exclusive placement agent of
the Company in connection with the offering and sale by the Company of the
Securities pursuant to the Company’s Registration Statement on Form S-1 (File
No. 333-184762) (the “Registration Statement”), with the terms of such offering
(the “Offering”) to be subject to the terms of this Agreement and related
agreements to be entered into in connection with the Offering, market conditions
and negotiations between the Company, the Placement Agent and the prospective
Investors.  The Placement Agent, as agent for the Company, will act on a
“reasonable best efforts” basis to assist the Company in obtaining Investors to
purchase the Securities.  The Company acknowledges and agrees that there is no
guarantee of the successful placement of the Securities, or any portion thereof,
in the prospective Offering.  Under no circumstances will the Placement Agent or
any of its “Affiliates” (as defined below) be obligated to underwrite or
purchase any of the Securities for their own account or otherwise provide or
arrange any financing to the Company.  The Placement Agent shall act solely as
the Company’s agent and not as principal.  The Placement Agent shall have no
authority to bind the Company with respect to any prospective offer to purchase
the Securities and the Company shall have the sole right to accept offers to
purchase the Securities and may reject any such offer, in whole or in part.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           Subject to the terms and conditions hereof, payment of the
purchase price for, and delivery of, the Securities shall be made at a single
closing (the “Closing” and the date on which the Closing occurs, the “Closing
Date”).  As compensation for services rendered, on the Closing Date, the Company
shall pay to the Placement Agent the fees and expenses set forth below:
 
(i)           A cash fee payable to Maxim equal to eight percent (8%) of the
gross proceeds received by the Company from the sale of the Securities to
Investors contacted by Maxim (the “Maxim Fee”);
 
(ii)          A cash fee payable to the Placement Agent equal to four percent
(4%) of the gross proceeds received by the Company from the sale of the
Securities to (i) the Company’s officers and directors; provided however, the
Placement Agent shall only receive the four percent (4%) cash fee on the gross
proceeds received by the Company’s officers and directors in excess of $300,000,
and (ii) those investors identified on Exhibit A hereto.
 
(iii)         The Placement Agent or its designees shall be issued warrants (the
“Placement Agent Warrants”) to purchase shares of Common Stock equal to five
percent (5%) of the aggregate number of Shares sold in the Offering; provided
however, the Placement Agent shall not receive any Placement Agent Warrants on
the shares sold to the Company’s officers and directors.  The Placement Agent
Warrants shall have the same terms as the warrants issued to the Investors in
the Offering except that the exercise price shall be equal to the Offering price
per Share. The Placement Agent Warrants shall contain a cashless exercise
provision.  The Placement Agent Warrants shall not be transferable for 180 days
from the date of the effectiveness of the Registration Statement, except as
permitted by Rule 5110(g)(2) of the Financial Industry Regulatory Authority,
Inc. (“FINRA”).
 
(iv)         The Company also agrees to reimburse Placement Agent’s expenses
incurred in connection with the Offering up to a maximum amount equal to
$100,000 (as disclosed in Section 6(b); provided, however, that such expense cap
in no way limits or impairs the indemnification and contribution provisions of
this Agreement and shall be in addition to the expenses required to be paid by
the Company as set forth in Section 6(a) hereof.  A payment of $25,000 (which is
included as part of the $100,000) has been made prior to the execution of this
Agreement and the balance of the reimbursement shall be payable immediately upon
(but only in the event of) the Closing of the Offering, subject to compliance
with FINRA Rule 5110(f)(2)(D) and the provisions for expense reimbursement in
the event of termination of this Agreement as provided for in Section 1(c) and
Section 6 hereof.
 
(c)           The term of the Placement Agent’s exclusive engagement will be
until the earlier of (i) May 30, 2013 or (ii) completion of the Offering (the
“Exclusive Term”); provided, however, that a party hereto may terminate the
engagement with respect to itself at any time upon 10 days prior written notice
to the other parties.  Notwithstanding anything to the contrary contained
herein, the provisions concerning confidentiality, indemnification and
contribution contained herein and the Company’s obligations contained in the
indemnification provisions will survive any expiration or termination of this
Agreement, and the Company’s obligation to pay fees actually earned and payable
and to reimburse expenses actually incurred and reimbursable pursuant to Section
1 hereof and which are permitted to be reimbursed under FINRA Rule
5110(f)(2)(D), will survive any expiration or termination of this
Agreement.  Nothing in this Agreement shall be construed to limit the ability of
the Placement Agent or its Affiliates to pursue, investigate, analyze, invest
in, or engage in investment banking, financial advisory or any other business
relationship with Persons (as defined below) other than the Company.  As used
herein: (i) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and (ii) “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act (as defined below).
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           In the event the Company elects to terminate this Agreement for
any reason, for a period of six (6) months following the termination of this
Agreement, if the Company or successor of the Company determines to raise funds
by means of a public offering or a private placement of equity or debt
securities or any other capital raising activity with Investors contacted by the
Placement Agent in connection with the Offering during the term of this
Agreement, then the Company will pay to the Placement Agent its fees in
accordance with this Section 1.
 
Section 2.              Representations, Warranties and Covenants of the
Company.  The Company hereby represents, warrants and covenants to the Placement
Agent as of the date hereof, and as of the Closing Date, as follows:
 
(a)           Securities Law Filings.  The Company has filed the Registration
Statement with the Securities and Exchange Commission (the “Commission”) and any
amendment or amendments thereto, and including any related preliminary
prospectus (the “Preliminary Prospectus”) and including any prospectus that is
included in the Registration Statement immediately prior to the effectiveness of
the Registration Statement, for the registration of the Securities under the
Securities Act of 1933, as amended (the “Securities Act”), which Registration
Statement and amendment or amendments have been prepared by the Company in
conformity with the requirements of the Securities Act, and the rules and
regulations of the Commission under the Securities Act (the “Regulations”).  The
conditions for use of Form S-1 to register the Offering under the Securities
Act, as set forth in the General Instructions to such form, have been satisfied
in all material respects.  Except as the context may otherwise require, such
Registration Statement on file with the Commission at the time the registration
statement becomes effective (including the prospectus, financial statements,
schedules, exhibits and all other documents filed as a part thereof or
incorporated therein and all information deemed to be a part thereof as of the
Effective Date pursuant to paragraph (b) of Rule 430A of the Regulations), is
included within the definition of “Registration Statement” as used herein.  As
used herein, the term “Preliminary Prospectus” means each prospectus included in
such Registration Statement (and any amendments thereto) before it becomes
effective, any prospectus filed with the Commission pursuant to Rule 424(a)
under the Securities Act, and the prospectus included in the Registration
Statement at the time of its effectiveness that omits information pursuant to
Rule 430 under the Act, and the term “Prospectus” means the prospectus in the
form first filed pursuant to Rule 424(b) under the Securities Act.  If the
Company has filed an abbreviated registration statement pursuant to Rule 462(b)
under the Securities Act (the “Rule 462 Registration Statement”), then any
reference herein to the term “Registration Statement” shall be deemed to include
such Rule 462 Registration Statement. The terms Preliminary Prospectus” and
“Prospectus” shall include the documents, if any, incorporated by reference
therein.
 
(b)           Assurances.  The Registration Statement (and any further documents
to be filed with the Commission) contains all exhibits and schedules as required
by the Securities Act.  Each of the Registration Statement and any
post-effective amendment thereto, at the time it became effective, complied in
all material respects with the Securities Act and the applicable Rules and
Regulations and did not, and, as amended or supplemented, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading. The Registration Statement, Preliminary Prospectus and the
Prospectus, each as of its respective date, comply or will comply in all
material respects with the Securities Act and the applicable Rules and
Regulations.  Each of the Registration Statement, Preliminary Prospectus and the
Prospectus, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. No post-effective amendment to the Registration
Statement reflecting any facts or events arising after the date thereof which
represent, individually or in the aggregate, a fundamental change in the
information set forth therein is required to be filed with the
Commission.  Except for this Agreement, there are no documents required to be
filed with the Commission in connection with the transaction contemplated hereby
that (i) have not been filed as required pursuant to the Securities Act or (ii)
will not be filed within the requisite time period. Except for this Agreement,
there are no contracts or other documents required to be described in the
Registration Statement, Preliminary Prospectus and the Prospectus, or to be
filed as exhibits or schedules to the Registration Statement, which have not
been described or filed as required.  The Company is eligible to use free
writing prospectuses in connection with the Offering pursuant to Rules 164 and
433 under the Securities Act.  Any free writing prospectus that the Company is
required to file pursuant to Rule 433(d) under the Securities Act has been, or
will be, filed with the Commission in accordance with the requirements of the
Securities Act and the applicable Rules and Regulations.  Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable Rules and
Regulations.  The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Forward-Looking Statements.   No forward-looking statements
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) contained in
either the Registration Statement, Preliminary Prospectus and the Prospectus has
been made or reaffirmed without a reasonable basis or has been disclosed other
than in good faith.
 
(d)           Statistical or Market-Related Data.  Any statistical,
industry-related and market-related data included or incorporated by reference
in the Registration Statement, Preliminary Prospectus and the Prospectus are
based on or derived from sources that the Company reasonably and in good faith
believes to be reliable and accurate, and such data agree with the sources from
which they are derived.
 
(e)           No Incorporation by Reference.  No documents are incorporated by
reference in the Registration Statement, Preliminary Prospectus and the
Prospectus pursuant to Item 12 of Form S-1 which were filed under the Exchange
Act.
 
(f)           Offering Materials.  The Company has delivered, or will as
promptly as practicable deliver, to the Placement Agent complete conformed
copies of the Registration Statement and of each consent and certificate of
experts, as applicable, filed as a part thereof, and conformed copies of the
Registration Statement, Preliminary Prospectus and the Prospectus, as amended or
supplemented, in such quantities and at such places as the Placement Agent
reasonably requests.  Neither the Company nor any of its directors and officers
has distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Securities
other than the Registration Statement, Preliminary Prospectus and the Prospectus
and any other materials permitted by the Securities Act.
 
(g)           Subsidiaries.  All current Subsidiaries of the Company are set
forth in the exhibits to the Company’s Annual Report on Form 10-K for the year
ended December 31, 2012.  The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
liens, charges, pledges, security interests, encumbrances, rights of first
refusal, preemptive rights or other restrictions (collectively, “Liens”), and
all of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.
 
 
4

--------------------------------------------------------------------------------

 
 
(h)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
this Agreement or any other agreement entered into between the Company and the
Investors, (ii) a material adverse effect on the results of operations, assets,
business, prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement or the transactions contemplated under the
Registration Statement, Preliminary Prospectus and the Prospectus (any of (i),
(ii) or (iii), a “Material Adverse Effect”) and no action, claim, suit,
investigation or proceeding (including, without limitation, an informal
investigation or partial proceeding, such as a deposition), whether commenced or
threatened (“Proceeding”) has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
 
(i)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement, the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder.  For purposes of this Agreement,
the “Transaction Documents” shall mean this Agreement, the Securities Purchase
Agreement to be entered into by the Investors, the warrants to be issued to
Investors and the warrants to be issued to the Placement Agent. The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and the Transaction Documents have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Company’s Board of Directors (the “Board
of Directors”) or the Company’s stockholders in connection therewith other than
in connection with the Required Approvals (as defined below).  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(j)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and the Transaction
Documents do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of payment by the Company to a third party or a right of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, the
Transaction Documents and the transactions contemplated hereby other than: (i)
the filing with the Commission of the Registration Statement, Preliminary
Prospectus and the Prospectus and (ii) such filings as are required to be made
under applicable state securities laws (collectively, the “Required Approvals”).
 
(l)           Issuance of the Securities; Registration.  The Securities are duly
authorized and, when issued and paid for in accordance with this Agreement and
the Transaction Documents will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company.  The Warrant
Shares, when issued in accordance with the terms of the Warrants, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company.  The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable pursuant to
the Prospectus Supplement.
 
(m)           Capitalization.  The capitalization of the Company is as set forth
in the Registration Statement, Preliminary Prospectus and the Prospectus.  The
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion and/or exercise of securities of the
Company or the Subsidiaries which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock (“Common Stock Equivalents”) outstanding as of
the date of the most recently filed periodic report under the Exchange Act.  No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement and the Transaction Documents.  Except as a result of the purchase and
sale of the Securities or as disclosed in the Registration Statement, there are
no outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire, any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities.  All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities.  Except as is disclosed in the
Registration Statement, there are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
 
6

--------------------------------------------------------------------------------

 
 
(n)           SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Registration Statement,
Preliminary Prospectus and the Prospectus, being collectively referred to herein
as the “SEC Reports”).  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(o)           Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans.  The Company does not have
pending before the Commission any request for confidential treatment of
information.  Except for the issuance of the Securities contemplated by this
Agreement and the Transaction Documents, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or its Subsidiaries or
their respective business, prospects, properties, operations, assets or
financial condition that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one (1) Business Day prior to
the date that this representation is made.  As used herein, the term “Business
Day” means any day except any Saturday, any Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
(p)           Litigation.  To the Company’s knowledge, there is no action, suit,
inquiry, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of this Agreement and the transactions contemplated pursuant to the Registration
Statement, Preliminary Prospectus and the Prospectus or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect.  Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  Except
as disclosed to the Placement Agent, there has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission pertaining directly to the Company or any current or former director
or officer of the Company.  The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any Subsidiary under the Exchange Act or the Securities Act.
 
 
7

--------------------------------------------------------------------------------

 
 
(q)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and to the knowledge of the Company, the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(r)           Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other license,
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any judgment, decree or order of any court, arbitrator
or governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to Pharmaceutical
Products (as defined below), taxes, environmental protection, occupational
health and safety and safety and employment and labor matters, except in each
case as could not have or reasonably be expected to result in a Material Adverse
Effect.
 
(s)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(t)           FDA.  As to each product or product candidate subject to the
jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the Federal
Food, Drug and Cosmetic Act, as amended, and the regulations thereunder (“FDCA”)
that is manufactured, packaged, labeled, tested, distributed, sold, and/or
marketed by the Company or any of its Subsidiaries (each such product, a
“Pharmaceutical Product”), such Pharmaceutical Product is being manufactured,
packaged, labeled, tested, distributed, sold and/or marketed by the Company in
compliance with all applicable requirements under FDCA and similar laws, rules
and regulations relating to registration, investigational use, premarket
clearance, licensure, or application approval, good manufacturing practices,
good laboratory practices, good clinical practices, product listing, quotas,
labeling, advertising, record keeping and filing of reports, except where the
failure to be in compliance would not have a Material Adverse Effect.  There is
no pending, completed or, to the Company’s knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its Subsidiaries, and none of the Company or any of its Subsidiaries has
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which: (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse
Effect.  The properties, business and operations of the Company have been and
are being conducted in all material respects in accordance with all applicable
laws, rules and regulations of the FDA.  The Company has not been informed by
the FDA that the FDA will prohibit the marketing, sale, license or use in the
United States of any product proposed to be developed, produced or marketed by
the Company nor has the FDA expressed any concern as to approving or clearing
for the testing, marketing any product being developed or proposed to be
developed by the Company.
 
 
8

--------------------------------------------------------------------------------

 
 
(u)           Clinical Trials. The preclinical and clinical trials conducted by
or on behalf of the Company that are described in the Registration Statement,
Preliminary Prospectus and the Prospectus  were and, if still pending, are being
conducted in all material respects in accordance with all applicable Good
Laboratory Practices (as set forth in 21 CFR Part 58) and Good Clinical
Practices (as set forth in 21 CFR Part 50, 21 CFR Part 54, 21 CFR 56, and 21 CFR
Part 312); the descriptions of the results of such trials contained in the
Registration Statement, Preliminary Prospectus and the Prospectus  are accurate
in all material respects; other than as described in the Registration Statement,
Preliminary Prospectus and the Prospectus, the Company’s officers have no
knowledge of any studies, tests or trials the results of which reasonably call
into question the clinical trial results described or referred to in the
Registration Statement, Preliminary Prospectus and the Prospectus when viewed in
the context in which such results are described and the clinical state of
development; and the Company has not received any written notices or
correspondence from the FDA or any foreign, state or local governmental body
exercising comparable authority requiring the termination or suspension of any
preclinical or clinical trials conducted by or on behalf of the Company.
 
(v)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
(w)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  None of, and neither
the Company nor any Subsidiary has received a notice (written or otherwise) that
any of, the Intellectual Property Rights has expired, terminated or been
abandoned, or is expected to expire or terminate or be abandoned, within two (2)
years from the date of this Agreement.  Neither the Company nor any Subsidiary
has received, since the date of the latest audited financial statements included
within the SEC Reports, a notice (written or otherwise) of a claim or otherwise
has any knowledge that the Intellectual Property Rights violate or infringe upon
the rights of any Person, except as could not have or reasonably be expected to
not have a Material Adverse Effect.  To the knowledge of the Company, all such
Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property
Rights, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(x)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage.  Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.
 
(y)           Transactions With Affiliates and Employees.  Except as set forth
in the Registration Statement or the SEC Reports, none of the officers or
directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee, stockholder, member or partner, in each case
in excess of $120,000 other than for (i) payment of salary or consulting fees
for services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
(z)           Sarbanes-Oxley; Internal Accounting Controls.  The Company is in
material compliance with any and all requirements of the Sarbanes-Oxley Act of
2002 that are effective and applicable to the Company as of the date hereof, and
any and all applicable rules and regulations promulgated by the Commission
thereunder that are effective as of the date hereof and as of the Closing
Date.  The Company and the Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosure controls and procedures
to ensure that information required to be disclosed by the Company in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no changes in the Company’s internal control
over financial reporting (as such term is defined in the Exchange Act) that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.
 
 
10

--------------------------------------------------------------------------------

 
 
(aa)           Certain Fees.  Except as set forth in this Agreement and the
Transaction Documents, no brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement or the Transaction
Documents.  The Investors shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons for fees of a
type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement and the transactions contemplated
hereby or the Transaction Documents.
 
(bb)          Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(cc)           Registration Rights.  No Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company.
 
(dd)          Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  The Company has not, in the 12
months preceding the date hereof, received notice from the OTC Bulletin Board or
OTCQB Market (the “Trading Market”) or any other trading market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market.  The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.
 
(ee)          Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under this
Agreement and the transactions contemplated pursuant to this Agreement or the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Investors’ ownership of the Securities.
 
 
11

--------------------------------------------------------------------------------

 
 
(ff)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement or the Transaction
Documents, to its knowledge, the Company confirms that neither it nor any other
Person acting on its behalf has provided any of the Investors or their agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement, Preliminary Prospectus and the Prospectus.  The Company
understands and confirms that the Investors will rely on the foregoing
representation in effecting transactions in securities of the Company.  All of
the disclosure furnished by or on behalf of the Company to the Investors
regarding the Company, its business and the transactions contemplated hereby,
including the disclosure schedules to the definitive purchase agreement, is true
and correct and does not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.  The press releases disseminated by the Company during the twelve
(12) months preceding the date of this Agreement taken as a whole do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
(gg)          No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
any applicable shareholder approval provisions of any Trading Market on which
any of the securities of the Company are listed or designated.
 
(hh)          Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof, and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid.  The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing
Date.  The Registration Statement, Preliminary Prospectus and the Prospectus
sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(ii)            Tax Status.  Except for matters that would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary: (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.
 
 
12

--------------------------------------------------------------------------------

 
 
(jj)            Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
(kk)          Accountants.  EisnerAmper LLP is the Company’s currently engaged
independent registered accounting firm.  To the knowledge and belief of the
Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
year ending December 31, 2013.
 
(ll)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has: (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or, paid any compensation
for soliciting purchases of, any of the Securities, or (iii) paid or agreed to
pay to any Person any compensation for soliciting another to purchase any other
securities of the Company, other than, in the case of clauses (ii) and (iii),
compensation paid to the Company’s placement agent in connection with the
placement of the Securities.
 
(mm)        Office of Foreign Assets Control.  Neither the Company nor, to the
Company’s knowledge, any director, officer, agent, employee or affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(nn)          U.S. Real Property Holding Corporation.  The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Investor’s request.
 
(oo)          Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent or more of the total equity of a bank or any entity that
is subject to the BHCA and to regulation by the Federal Reserve.  Neither the
Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(pp)          Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
 
13

--------------------------------------------------------------------------------

 
 
(qq)          Certificates.  Any certificate signed by an officer of the Company
and delivered to the Placement Agent or to counsel for the Placement Agent shall
be deemed to be a representation and warranty by the Company to the Placement
Agent as to the matters set forth therein.
 
(rr)            Reliance.  The Company acknowledges that the Placement Agent
will rely upon the accuracy and truthfulness of the foregoing representations
and warranties and hereby consents to such reliance.
 
(ss)          FINRA Affiliations.  There are no affiliations with any FINRA
member firm among the Company’s officers, directors or, to the knowledge of the
Company, any five percent (5%) or greater stockholder of the Company.
 
(ss)          Definition.  For purposes of this Agreement, the phrase “to the
Company’s knowledge” or similar terminology shall mean the actual knowledge,
after reasonable inquiry, of any executive officer or director of the Company.
 
Section 3.              Delivery and Payment.  The Closing shall occur at the
offices of Ellenoff Grossman & Schole LLP, 150 East 42nd Street, New York, New
York 10017 (“Placement Agent Counsel”) or at such other place or in such other
customary manner as shall be agreed upon by the Placement Agent and the Company,
including via electronic transmittal of Closing documents.  Subject to the terms
and conditions hereof, at the Closing, payment of the purchase price for the
Securities sold on the Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request at least one (1) Business Day before the time of
purchase (as defined below).  All actions taken at the Closing shall be deemed
to have occurred simultaneously.
 
Section 4.               Covenants and Agreements of the Company.  The Company
further covenants and agrees with the Placement Agent as follows:
 
(a)           Registration Statement Matters.  The Company will advise the
Placement Agent promptly after it receives notice thereof of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to any Prospectus or any amended Prospectus has been filed and
will furnish the Placement Agent with copies thereof.  The Company will file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a), 14 or
15(d) of the Exchange Act subsequent to the date of any Prospectus and for so
long as the delivery of a prospectus is required in connection with the
Offering.  The Company will advise the Placement Agent, promptly after it
receives notice thereof: (i) of any request by the Commission to amend the
Registration Statement or to amend or supplement any Prospectus or for
additional information, and (ii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order preventing or suspending the use
of the Registration Statement, Preliminary Prospectus or the Prospectus or any
amendment or supplement thereto or any post-effective amendment to the
Registration Statement, of the suspension of the qualification of the Securities
for offering or sale in any jurisdiction, of the institution or threatened
institution of any proceeding for any such purpose, or of any request by the
Commission for the amending or supplementing of the Registration Statement,
Preliminary Prospectus and the Prospectus or for additional information. The
Company shall use its best efforts to prevent the issuance of any such stop
order or prevention or suspension of such use.  If the Commission shall enter
any such stop order or order or notice of prevention or suspension at any time,
the Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment, or will file a new registration statement and use its
best efforts to have such new registration statement declared effective as soon
as practicable.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A, 430B and 430C, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) are received in a timely manner by the
Commission.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Blue Sky Compliance.  The Company will cooperate with the
Placement Agent and the Investors in endeavoring to qualify the Securities for
sale under the securities laws of such jurisdictions (United States and foreign)
as the Placement Agent and the Investors may reasonably request and will make
such applications, file such documents, and furnish such information as may be
reasonably required for that purpose, provided that the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction where it is not now so qualified or
required to file such a consent, and provided further that the Company shall not
be required to produce any new disclosure document other than a Prospectus.  The
Company will, from time to time, prepare and file such statements, reports and
other documents as are or may be required to continue such qualifications in
effect for so long a period as the Placement Agent may reasonably request for
distribution of the Securities.  The Company will advise the Placement Agent
promptly of the suspension of the qualification or registration of (or any such
exemption relating to) the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its best efforts to obtain the
withdrawal thereof at the earliest possible moment.
 
(c)           Amendments to a Prospectus and Other Matters.  The Company will
comply with the Securities Act and the Exchange Act, and the rules and
regulations of the Commission thereunder, so as to permit the completion of the
distribution of the Securities as contemplated in this Agreement and any
Prospectus.  If during the period in which a prospectus is required by law to be
delivered in connection with the distribution of Securities contemplated by any
Prospectus (the “Prospectus Delivery Period”), any event shall occur as a result
of which, in the judgment of the Company or in the opinion of the Placement
Agent or counsel for the Placement Agent, it becomes necessary to amend or
supplement any Prospectus in order to make the statements therein, in the light
of the circumstances under which they were made, as the case may be, not
misleading, or if it is necessary at any time to amend or supplement any
Prospectus to comply with any law, the Company will promptly prepare and file
with the Commission, and furnish at its own expense to the Placement Agent and
to dealers, an appropriate amendment to the Registration Statement, Preliminary
Prospectus and the Prospectus or supplement to the Registration Statement or any
Prospectus that is necessary in order to make the statements in any Prospectus
as so amended or supplemented, in the light of the circumstances under which
they were made, as the case may be, not misleading, or so that the Registration
Statement or any Preliminary Prospectus or Prospectus, as so amended or
supplemented, will comply with law.  Before amending the Registration Statement
or any Prospectus in connection with the Offering, the Company will furnish the
Placement Agent with a copy of such proposed amendment or supplement and will
not file any such amendment or supplement to which the Placement Agent
reasonably objects.
 
(d)           Copies of any Amendments to a Prospectus.  The Company will
furnish the Placement Agent, without charge, during the period beginning on the
date hereof and ending on the Closing Date of the Offering, as many copies of
any Prospectus and any amendments thereto as the Placement Agent may reasonably
request.
 
(e)           Free Writing Prospectus.  The Company covenants that it will not,
unless it obtains the prior written consent of the Placement Agent, make any
offer relating to the Securities that would constitute a Company Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) required to be filed by the Company
with the Commission or retained by the Company under Rule 433 of the Securities
Act.  In the event that the Placement Agent expressly consents in writing to any
such free writing prospectus (a “Permitted Free Writing Prospectus”), the
Company covenants that it shall: (i) treat each Permitted Free Writing
Prospectus as a Company Free Writing Prospectus, and (ii) comply with the
requirements of Rule 164 and 433 of the Securities Act applicable to such
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           Transfer Agent.  The Company will maintain, at its expense,
American Stock Transfer & Trust Company (or another registrar and transfer agent
for the Common Stock reasonably acceptable to the Placement Agent) as registrar
and transfer agent for the Common Stock for a period of three (3) years from the
Closing.
 
(g)           Periodic Reporting Obligations.  During the Prospectus Delivery
Period, the Company will duly file, on a timely basis, with the Commission and
the Trading Market all SEC Reports required to be filed under the Exchange Act
within the time periods and in the manner required by the Exchange Act.
 
(h)           Additional Documents.  The Company will enter into a securities
purchase agreement with Investors and will deliver any additional certificates
or documents as the Placement Agent deems necessary or appropriate to consummate
the Offering, all of which will be in form and substance reasonably acceptable
to the Placement Agent.  The Company agrees that the Placement Agent may rely
upon, and is a third party beneficiary of, the representations and warranties
and applicable covenants set forth in the purchase agreement with Investors.
 
(i)            No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.
 
(j)            Acknowledgment.  The Company acknowledges that any advice given
by the Placement Agent to the Company is solely for the benefit and use of the
Board of Directors of the Company and may not be used, reproduced, disseminated,
quoted or referred to, without the Placement Agent’s prior written consent.
 
Section 5.              Conditions of the Obligations of the Placement
Agent.  The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 2 hereof, in each case as of the date hereof and as of the
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:
 
(a)           Accountants’ Comfort Letter.  On the date hereof, the Placement
Agent shall have received, and the Company shall have caused to be delivered to
the Placement Agent, a letter from EisnerAmper, LLP, the independent registered
public accounting firm of the Company, addressed to the Placement Agent, dated
as of the date hereof, in form and substance satisfactory to the Placement
Agent.  The letter shall not disclose any change in the condition (financial or
other), earnings, operations, business or prospects of the Company from that set
forth in the Registration Statement, Preliminary Prospectus or the Prospectus,
which, in the Placement Agent’s sole judgment, is material and adverse and that
makes it, in the Placement Agent’s sole judgment, impracticable or inadvisable
to proceed with the Offering of the Securities as contemplated by such
Prospectus.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           Compliance with Registration Requirements; No Stop Order; No
Objection from the FINRA.  Each Prospectus (in accordance with Rule 424(b)) and
“free writing prospectus” (as defined in Rule 405 of the Securities Act), if
any, shall have been duly filed with the Commission, as appropriate; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus shall have been issued and no proceeding
for that purpose shall have been initiated or threatened by the Commission; no
order having the effect of ceasing or suspending the distribution of the
Securities or any other securities of the Company shall have been issued by any
securities commission, securities regulatory authority or stock exchange and no
proceedings for that purpose shall have been instituted or shall be pending or,
to the knowledge of the Company, contemplated by any securities commission,
securities regulatory authority or stock exchange; all requests for additional
information on the part of the Commission shall have been complied with; and the
FINRA shall have raised no objection to the fairness and reasonableness of the
placement terms and arrangements.
 
(c)           Corporate Proceedings.  All corporate proceedings and other legal
matters in connection with this Agreement, the Registration Statement and each
Prospectus, and the registration, sale and delivery of the Securities, shall
have been completed or resolved in a manner reasonably satisfactory to the
Placement Agent Counsel, and Placement Agent Counsel shall have been furnished
with such papers and information as it may reasonably have requested to enable
it to pass upon the matters referred to in this Section 5.
 
(d)           No Material Adverse Change.  Subsequent to the execution and
delivery of this Agreement and prior to the Closing Date, in the Placement
Agent’s sole judgment after consultation with the Company, there shall not have
occurred any Material Adverse Change or Material Adverse Effect.
 
(e)           Opinion of Counsel for the Company.  The Placement Agent shall
have received on the Closing Date: (i) the favorable opinion of US legal counsel
to the Company, dated as of the Closing Date, including, without limitation, a
negative assurance letter, addressed to the Placement Agent and in form and
substance reasonably satisfactory to the Placement Agent, and (ii) the favorable
opinion of intellectual property legal counsel to the Company, dated as of the
Closing Date, including, without limitation, a negative assurance letter,
addressed to the Placement Agent and in form and substance reasonably
satisfactory to the Placement Agent.
 
(f)           Officers’ Certificate.  The Placement Agent shall have received on
the Closing Date a certificate of the Company, dated as of the Closing Date,
signed by the Chief Executive Officer and Chief Financial Officer of the
Company, to the effect that, and the Placement Agent shall be satisfied that,
the signers of such certificate have reviewed the Registration Statement,
Preliminary Prospectus, the Prospectus, and this Agreement and to the further
effect that:
 
(i)           The representations and warranties of the Company in this
Agreement are true and correct, as if made on and as of the Closing Date, and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date;
 
(ii)          No stop order suspending the effectiveness of the Registration
Statement or the use of the Preliminary Prospectus or any Prospectus has been
issued and no proceedings for that purpose have been instituted or are pending
or, to the Company’s knowledge, threatened under the Securities Act; no order
having the effect of ceasing or suspending the distribution of the Securities or
any other securities of the Company has been issued by any securities
commission, securities regulatory authority or stock exchange in the United
States and no proceedings for that purpose have been instituted or are pending
or, to the knowledge of the Company, contemplated by any securities commission,
securities regulatory authority or stock exchange in the United States;
 
 
17

--------------------------------------------------------------------------------

 
 
(iii)         When the Registration Statement became effective, at the time of
sale, and at all times subsequent thereto up to the delivery of such
certificate, the Registration Statement contained all material information
required to be included therein by the Securities Act and the applicable rules
and regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be, and the Registration Statement did not and does not include any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that the preceding representations and warranties contained in this paragraph
(iii) shall not apply to any statements or omissions made in reliance upon and
in conformity with information furnished in writing to the Company by the
Placement Agent expressly for use therein) and, since the effective date of the
Registration Statement, there has occurred no event required by the Securities
Act and the rules and regulations of the Commission thereunder to be set forth
in the Registration Statement which has not been so set forth; and
 
(iv)         Subsequent to the respective dates as of which information is given
in the Registration Statement and any Prospectus, there has not been:  (a) any
Material Adverse Effect; (b) any transaction that is material to the Company and
the Subsidiaries taken as a whole, except transactions entered into in the
ordinary course of business; (c) any obligation, direct or contingent, that is
material to the Company and the Subsidiaries taken as a whole, incurred by the
Company or any Subsidiary, except obligations incurred in the ordinary course of
business; (d) any material change in the capital stock (except changes thereto
resulting from the exercise of outstanding stock options or warrants) or
outstanding indebtedness of the Company or any Subsidiary; (e) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company; or (f) any loss or damage (whether or not insured) to the property of
the Company or any Subsidiary which has been sustained or will have been
sustained which has a Material Adverse Effect.
 
(g)           Lock-Up Agreements.  On the date hereof, the Placement Agent shall
have received, and the Company shall have caused to be delivered to the
Placement Agent, agreements from the persons set forth on Exhibit B hereto,
addressed to the Placement Agent, dated as of the date hereof, in form set forth
on Exhibit C hereto.
 
(h)           Escrow Agreement.  The Company and the Placement Agent shall have
entered into an escrow agreement with a commercial bank or trust company
reasonably satisfactory to both parties pursuant to which the Investors shall
deposit their subscription funds in an escrow account and the Company and the
Placement Agent shall jointly authorize the disbursement of the funds from the
escrow account. The Company shall pay the reasonable fees of the escrow agent.
 
(i)            Bring-down Comfort Letter.  On the Closing Date, the Placement
Agent shall have received from EisnerAmper, LLP, or such other independent
registered public accounting firm of the Company, a letter dated as of the
Closing Date, in form and substance reasonably satisfactory to the Placement
Agent, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (a) of this Section 5, except that the
specified date referred to therein for the carrying out of procedures shall be
no more than three (3) Business Days prior to the Closing Date.
 
 
18

--------------------------------------------------------------------------------

 
 
(j)            Listing.  The Common Stock shall be registered under the Exchange
Act and shall be listed on the Trading Market, and the Company shall not have
taken any action designed to terminate, or likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market,
nor shall the Company have received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or listing.
 
(k)           Transfer Agent.  The Company shall have retained American Stock
Transfer as the transfer agent for the Company’s Common Stock and continue to
retain such transfer agent or another transfer agent reasonably acceptable to
the Placement Agent for a period of three (3) years after the Closing Date.
 
(l)            Registration with Standard & Poor’s Corporation.  The Company
shall register with the Corporation Records Service (including annual report
information) published by Stand & Poor’s Corporation and shall maintain such
registration for a period of three (3) years from the Closing Date.
 
(m)          Additional Documents.  On or before the Closing Date, the Placement
Agent and Placement Agent Counsel shall have received such information and
documents as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein, or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 6 (Payment of Expenses), Section 7
(Indemnification) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.
 
Section 6.              Payment of Expenses.
 
(a)           The Company agrees to pay all costs, fees and expenses incurred by
the Company in connection with the performance of its obligations hereunder and
in connection with the transactions contemplated hereby, including, without
limitation: (i) all filing fees and communication expenses relating to the
registration of the Shares to be sold in the Offering and the Warrant Shares
with the Commission and the filing of the offering materials with FINRA; (ii)
all fees and expenses relating to the listing of such Shares on the NASDAQ
Capital Market or the NYSE MKT or on such other stock exchanges as the Company
and the Placement Agent together determine; (iii) all fees, expenses and
disbursements relating to the registration or qualification of such Shares under
the “blue sky” securities laws of such states and other jurisdictions as the
Placement Agent may reasonably designate (including, without limitation, all
filing and registration fees, and the fees and disbursements of the Placement
Agent’s counsel related thereto, it being agreed that if the Offering is not
commenced on the NASDAQ or NYSE MKT and to the extent that “blue sky” filings
are required, the Company shall be responsible for an initial payment of $5,000
for filing fees upon the commencement of “blue sky” work by such counsel, with
the balance of such counsel fees and expenses (up to a maximum of $500.00 per
state) to be due on the Closing; (iv) the costs of all mailing and printing of
the Registration Statement, and all amendments, supplements and exhibits thereto
and as many preliminary and final Prospectuses as the Placement Agent may
reasonably deem necessary; (v) the costs and expenses of an investor relations
firm  hereof; (vi) the costs of preparing, printing and delivering certificates,
if any, representing such Shares; (vii) fees and expenses of the transfer agent
for such Shares; (viii) stock transfer taxes, if any, payable upon the transfer
of securities from the Company to the investors; (ix) the costs associated with
I-Deal and Net Roadshow (up to a maximum of $25,000), which fee shall be in
addition to the reimbursement of out-of-pocket expenses discussed in Section
6(b) below); and (xi) the fees and expenses of the Company’s accountants and the
fees and expenses of the Company’s legal counsel and other agents and
representatives.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           The Company shall reimburse the Placement Agent for their
out-of-pocket expenses incurred, including, without limitation fees and expenses
of the Placement Agent’s legal counsel, travel, lodging and other expenses up to
a maximum of $100,000 in the aggregate; provided, however, that any expense over
$5,000 will be pre-approved in writing by the Company.


(c)           Notwithstanding the foregoing, the Company shall not be
responsible for the Placement Agent’s expenses, including, without limitation,
the fees and expenses of its counsel, to the extent they are not permitted to be
paid by the rules of FINRA. Further, the Placement Agent shall be responsible
for all fees, expenses and disbursements relating to background checks of the
Company’s officers and directors, if any.
 
Section 7.              Indemnification.
 
(a)           The Company agrees to indemnify and hold harmless Placement Agent
and each of the other Indemnified Parties from and against any and all losses,
claims, damages, obligations, penalties, judgments, awards, liabilities, costs,
expenses and disbursements, and any and all actions, suits, proceedings and
investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursuing or defending any such action, suit, proceeding or investigation
(whether or not in connection with litigation in which any Indemnified Party is
a party)) (collectively, “Losses”), directly or indirectly, caused by, relating
to, based upon, arising out of, or in connection with, Placement Agent’s acting
for the Company, including, without limitation, any act or omission by Placement
Agent in connection with its acceptance of or the performance or non-performance
of its obligations under this Agreement, any breach by the Company of any
representation, warranty, covenant or agreement contained in this Agreement (or
in any instrument, document or agreement relating thereto), or the enforcement
by Placement Agent of its rights under this Agreement or these indemnification
provisions, except to the extent that any such Losses are found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily from the gross negligence, bad faith or willful
misconduct of the Indemnified Party seeking indemnification hereunder.


(b)           The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement of Placement Agent by the
Company or for any other reason, except to the extent that any such liability is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily from such Indemnified Party’s gross
negligence, bad faith or willful misconduct.


(c)           These indemnification provisions shall extend to the following
persons (collectively, the “Indemnified Parties”):  Placement Agent, its
respective present and former affiliated entities, managers, members, officers,
employees, legal counsel, agents and controlling persons (within the meaning of
the federal securities laws), and the officers, directors, partners,
stockholders, members, managers, employees, legal counsel, agents and
controlling persons of any of them.  Indemnified Parties shall also include
other brokers or dealers which the Placement Agent has engaged to act as
sub-agents or selected-dealers on its behalf in connection with the Offering.
These indemnification provisions shall be in addition to any liability, which
the Company may otherwise have to any Indemnified Party.
 
 
20

--------------------------------------------------------------------------------

 
 
(d)           The Indemnified Party shall notify the Company upon receipt of
notice of any pending or threatened claim, action, proceeding, investigation or
inquiry in respect of which indemnification or contribution could be sought
hereunder with reasonable promptness; provided, however, that failure to so
notify the Company shall not relieve the Company from its obligations hereunder,
unless the Company is materially prejudiced by such failure or delay and the
Indemnified Party is not precluded from making such notification by either a
legal or regulatory authority.  In any indemnification claim, any Indemnified
Party shall have the right to retain its own counsel at such indemnified Party’s
own expense and not subject to reimbursement by the Company; provided, however,
that the Company shall pay as incurred the fees and expenses of such counsel
incurred in connection with investigating, preparing, defending, paying,
settling or compromising any indemnification claim if (i) the parties to such
indemnification claim include both the indemnified party and the Company and
there may be legal defenses available to such indemnified party that are
different from or additional to those available to the Company; (ii) the use of
counsel chosen by the Company to represent both the Company and such Indemnified
Party would present, in the judgment of counsel to such Indemnified Party, such
counsel with an actual or potential conflict of interest; (iii) the Company
shall not have employed reasonably satisfactory counsel to represent the
Indemnified Party within a reasonable time after notice of the institution of
such indemnification claim; or (iv) the Company shall authorize the Indemnified
Party to employ separate counsel (in addition to any local counsel) at the
expense of the Company.  The Company shall not, in connection with any
indemnification claim, be liable for the fees and expenses of more than one
separate counsel (in addition to any local counsel) for all Indemnified
Parties.  The Company shall be liable for any settlement of any claim against
any Indemnified Party made with the Company’s written consent.  The Company
shall not, without the prior written consent of Placement Agent, settle or
compromise any claim, or permit a default or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise or consent (i)
includes, as an unconditional term thereof, the giving by the claimant to all of
the Indemnified Parties of an unconditional release from all liability in
respect of such claim, and (ii) does not contain any factual or legal admission
by or with respect to an Indemnified Party or an adverse statement with respect
to the character, professionalism, expertise or reputation of any Indemnified
Party or any action or inaction of any Indemnified Party.  No Indemnified Party
seeking indemnification, reimbursement or contribution hereunder will, without
the prior written consent of the Company, settle, compromise, consent to the
entry of any judgment in or otherwise seek to terminate any action, claim, suit,
investigation or proceeding.


(e)           In order to provide for just and equitable contribution, if a
claim for indemnification pursuant to these indemnification provisions is made
but it is found in a final judgment by a court of competent jurisdiction (not
subject to further appeal) that such indemnification may not be enforced in such
case, even though the express provisions hereof provide for indemnification in
such case, then the Company shall contribute to the Losses to which any
Indemnified Party may be subject (i) in accordance with the relative benefits
received by the Company and its stockholders, subsidiaries and affiliates, on
the one hand, and the Indemnified Party, on the other hand, and (ii) if (and
only if) the allocation provided in clause (i) of this sentence is not permitted
by applicable law, in such proportion as to reflect not only the relative
benefits, but also the relative fault of the Company, on the one hand, and the
Indemnified Party, on the other hand, in connection with the statements, acts or
omissions which resulted in such Losses as well as any relevant equitable
considerations.  No person found liable for a fraudulent misrepresentation shall
be entitled to contribution from any person who is not also found liable for
fraudulent misrepresentation.  The relative benefits received (or anticipated to
be received) by the Company and its stockholders, subsidiaries and affiliates
shall be deemed to be equal to the aggregate consideration payable or receivable
by such parties in connection with the transaction or transactions to which this
Agreement relates relative to the amount of fees actually received by Placement
Agent in connection with such transaction or transactions.  Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by Placement Agent pursuant to
this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
(f)           Neither termination nor completion of this Agreement shall affect
these indemnification provisions which shall remain operative and in full force
and effect.  These indemnification provisions shall be binding upon the Company
and its successors and assigns and shall inure to the benefit of the Indemnified
Parties and their respective successors, assigns, heirs and personal
representatives.


Section 8.             Representations and Indemnities to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its or their
members, managers, partners, officers or directors or any controlling person, as
the case may be, and will survive delivery of and payment for the Securities to
be sold in the proposed Offering and any termination of this Agreement.  A
successor to the Placement Agent, or to the Company, its directors or officers
or any person controlling the Company, shall be entitled to the benefits of the
indemnity, contribution and reimbursement agreements contained in this
Agreement.
 
Section 9.              Notices.  All communications hereunder shall be in
writing and shall be mailed, hand delivered or sent by facsimile transmission
and confirmed to the parties hereto as follows:
 
If to the Placement Agent to the address set forth above, Attention: Clifford
Teller, Facsimile: (212) 895-3783,


With a copy (which shall not constitute notice) to:


Ellenoff Grossman & Schole LLP
150 East 42nd Street
New York, New York 10017
Facsimile: (212) 370-7889
Attention:  Barry I. Grossman, Esq.


If to the Company:


Soligenix, Inc.
29 Emmons Drive, Suite C-10
Princeton, New Jersey 08540
Facsimile: (609) 452-6467
Attention: Christopher J. Schaber, Ph.D.


With a copy (which shall not constitute notice) to:


Duane Morris LLP
200 South Biscayne Boulevard, Suite 3400
Miami, Florida 33131-2318
Facsimile: (305) 960-2231
Attention:  Leslie J. Croland, Esq.


Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
 
22

--------------------------------------------------------------------------------

 
 
Section 10.            Successors.  This Agreement will inure to the benefit of
and be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.
 
Section 11.            Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.
 
Section 12.            Governing Law Provisions.  This Agreement shall be deemed
to have been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof.  Each of the Placement Agent and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding.  Each of the Placement Agent
and the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agent mailed by
certified mail to the Placement Agent’s address shall be deemed in every respect
effective service process upon the Placement Agent, in any such suit, action or
proceeding.  Notwithstanding any provision of this Agreement to the contrary,
the Company agrees that neither the Placement Agent nor its affiliates, and the
officers, directors, employees, agents and representatives of the Placement
Agent, its affiliates and each other person, if any, controlling the Placement
Agent or any of their respective affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the engagement and transaction described herein except for any
such liability for losses, claims, damages or liabilities incurred by us that
are finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities.  If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION BROUGHT BY
ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY,
TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY,
UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.
 
Section 13.           Entire Agreement.  This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.
 
Section 14.           Counterparts.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  Such
counterparts may be executed and delivered by .PDF file (or similar file)
attached to electronic mail or by facsimile transmission, which shall constitute
valid delivery thereof and shall not impair the validity thereof.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 15.           Amendments.  This Agreement may not be amended or modified
unless in writing by all of the parties hereto, and no condition herein (express
or implied) may be waived unless waived in writing by each party whom the
condition is meant to benefit.
 
Section 16.           Headings.  Section headings herein are for the convenience
of the parties only and shall not affect the construction or interpretation of
this Agreement.
 
Section 17.           No Fiduciary Duties.  The Company acknowledges that in
connection with the offering of the Securities: (i) the Placement Agent has
acted at arms length, are not agents of, and owe no fiduciary duties to the
Company or any other person, (ii) the Placement Agent owes the Company only
those duties and obligations set forth in this Agreement and (iii) the Placement
Agent may have interests that differ from those of the Company.  The Company
waives to the full extent permitted by applicable law any claims it may have
against the Placement Agent arising from an alleged breach of fiduciary duty in
connection with the offering of the Securities.
 
If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.
 

  Very truly yours,          
SOLIGENIX, INC.
         
 
By:
 /s/ Christopher J. Schaber, PhD      
Name: Christopher J. Schaber, PhD
     
Title: President and CEO
 

 
The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.
 
MAXIM GROUP LLC


By:
/s/ Eric B. Cheng    
Name: Eric B. Cheng
   
Title: Managing Director, Co-head of Healthcare Investment Banking
 

 
 
24

--------------------------------------------------------------------------------

 
 
Exhibit A


Excluded Investors
 
[to be provided]


 
A-1

--------------------------------------------------------------------------------

 


Exhibit B


Lock-up Parties


 
1.
Christopher J. Schaber, Ph.D.

 
2.
Keith L. Brownlie

 
3.
Gregg A. Lapointe

 
4.
Robert J. Rubin, M.D.

 
5.
Jerome Zeldis, M.D., Ph.D.

 
6.
Robert N. Brey, Ph.D.

 
7.
Kevin J. Horgan, M.D.

 
8.
Joseph M. Warusz

 
 
B-1

--------------------------------------------------------------------------------

 
 
Exhibit C


FORM OF LOCK-UP AGREEMENT


June ___, 2013


MAXIM GROUP LLC
405 Lexington Avenue
New York, New York 10174
 
Re:
Soligenix, Inc. – Registration Statement on Form S-1 for Shares of Common Stock
and Warrants



Dear Sirs:
 
This Agreement (the “Lock-Up Agreement”) is being delivered to you in connection
with the Placement Agency Agreement (the “Placement Agency Agreement”) between
Soligenix, Inc., a Delaware corporation (the “Company”), and Maxim Group LLC
(“Maxim” or the “Placement Agent”), as lead placement agent, relating to the
proposed public offering of shares of the common stock, par value $0.001 per
share (the “Common Stock”), and Common Stock purchase warrants (the “Warrants”)
of the Company.
 
In order to induce the Placement Agent to enter into the Placement Agency
Agreement, and in light of the benefits that the offering of the Common Stock
and Warrants will confer upon the undersigned in its capacity as a
securityholder and/or an officer or director of the Company, and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees with the Placement Agent that, during the
period beginning on and including the date of the Placement Agency Agreement
through and including the date that is the 9 month anniversary the date (the
“Effective Date”) of the Placement Agency Agreement (the “Lock-Up Period”), the
undersigned will not, without the prior written consent of Maxim, directly or
indirectly: (a) offer, sell, agree to offer or sell, solicit offers to purchase,
grant any call option or purchase any put option with respect to, pledge, borrow
or otherwise dispose (each a “Transfer”) of any Relevant Security (as defined
below), or (b) establish or increase any “put equivalent position” or liquidate
or decrease any “call equivalent position” with respect to any Relevant Security
(in each case within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder) (the
“Exchange Act”), or otherwise enter into any swap, derivative or other
transaction or arrangement that Transfers to another, in whole or in part, any
economic consequence of ownership of a Relevant Security, whether or not such
transaction is to be settled by delivery of Relevant Securities, other
securities, cash or other consideration; or (c) engage in any short selling of
the Common Stock.


As used herein, the term “Relevant Security” means any shares of Common Stock,
warrant to purchase Common Stock or other security of the Company or any other
entity that is convertible into, or exercisable or exchangeable for Common Stock
or equity securities of the Company, in each that are owned direct, indirectly
or beneficially by the undersigned on the Effective Date or acquired by the
undersigned during the Lock-Up Period.
 
In addition, the undersigned hereby agrees that, without the prior written
consent of Maxim, during the Lock-Up Period the undersigned will not: (i) file
or participate in the filing with the Securities and Exchange Commission of any
registration statement, or circulate or participate in the circulation of any
preliminary or final prospectus or other disclosure document with respect to any
proposed offering or sale of a Relevant Security and (ii) exercise any rights
the undersigned may have to require registration with the Securities and
Exchange Commission of any proposed offering or sale of a Relevant Security.
 
 
C-1

--------------------------------------------------------------------------------

 
 
The restrictions set forth herein shall not apply to: (a) if the undersigned is
a natural person, any Transfers made by the undersigned (i) as a bona fide gift
to any member of the immediate family (as defined below) of the undersigned or
to a trust the beneficiaries of which are exclusively the undersigned or members
of the undersigned’s immediate family, (ii) by will or intestate succession upon
the death of the undersigned; or (iii) any Transfer to an affiliate (as defined
below) of the undersigned if the Transfers do not involve a public distribution
or public offering and provided the transferee agrees in writing as a condition
precedent to such Transfer to be bound by the terms hereof, (b) if the
undersigned is a corporation, partnership, limited liability company or other
business entity, any Transfers to any shareholder, partner or member of, or
owner of a similar equity interest in, the undersigned, as the case may be, if,
in any such case, such Transfer is not for value; (c) if the undersigned is a
corporation, partnership, limited liability company or other business entity,
any Transfer made by the undersigned (i) in connection with the sale or other
bona fide Transfer in a single transaction of all or substantially all of the
undersigned’s capital stock, partnership interests, membership interests or
other similar equity interests, as the case may be, or all or substantially all
of the undersigned’s assets, in any such case not undertaken for the purpose of
avoiding the restrictions imposed by this Lock-Up Agreement or (ii) to another
corporation, partnership, limited liability company or other business entity so
long as the transferee is an affiliate of the undersigned and such Transfer is
not for value; (d) the exercise by the undersigned of any stock option(s) issued
pursuant to the Company’s existing stock option plans, including any exercise
effected by the delivery of shares of Common Stock held by the undersigned,
provided that the Common Stock received upon such exercise shall remain subject
to the restrictions provided for in this Lock-Up Agreement; (e) the exercise by
the undersigned of any warrant(s) issued by the Company prior to the date of
this Lock-Up Agreement, including any exercise effected by the delivery of
shares of Common Stock held by the undersigned, provided that the Common Stock
received upon such exercise shall remain subject to the restrictions provided
for in this Lock-Up Agreement; and (f) Transfers consented to in advance and in
writing by Maxim; provided, however, that, in the case of any Transfer described
in clause (1), (2), (3) or (6) above, it shall be a condition to the Transfer
that (A) the transferee executes and delivers to Maxim, not later than one
business day prior to such Transfer, a written agreement, in substantially the
form of this Lock-Up Agreement (it being understood that any references to
“immediate family” in the agreement executed by such transferee shall expressly
refer only to the immediate family of the undersigned and not to the immediate
family of the transferee) and otherwise satisfactory in form and substance to
Maxim, and (B) if the undersigned is required to file a report under Section
16(a) of the Exchange Act reporting a reduction in beneficial ownership of
shares of Common Stock or other Relevant Security or any securities convertible
into or exercisable or exchangeable for Common Stock or any other Relevant
Security during the Lock-Up Period (as the same may be extended as described
below), the undersigned shall include a statement in such report which discloses
the circumstances of the specific exemption to this Lock-Up Agreement referred
in clauses (1)-(6) above.  In addition, any a sales plan entered into by the
undersigned pursuant to Rule 10b5-1 under the Exchange Act shall be suspended
during the Lock-Up Period, and the undersigned shall not enter into any such
plan during the Lock-Up Period.  For purposes of this paragraph, “immediate
family” shall mean a spouse, child, grandchild or other lineal descendant
(including by adoption), father, mother, brother or sister of the undersigned
and “affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended.
 
In addition, if: (i) the Company issues an earnings release or material news or
a material event relating to the Company occurs during the last 17 days of the
Lock-Up Period, or (ii) prior to the expiration of the Lock-Up Period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the Lock-Up Period, the Lock-Up Period shall be
extended and the restrictions imposed by this Lock-Up Agreement shall continue
to apply until the expiration of the 18-day period beginning on the issuance of
the earnings release or the occurrence of the material news or material event.
 
 
C-2

--------------------------------------------------------------------------------

 
 
In furtherance of the undersigned’s obligations hereunder, the undersigned
hereby authorizes the Company during the Lock-Up Period to cause any transfer
agent for the Relevant Securities to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to,
Relevant Securities for which the undersigned is the record holder and, in the
case of Relevant Securities for which the undersigned is the beneficial but not
the record holder, agrees during the Lock-Up Period to cause the record holder
to cause the relevant transfer agent to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to, such
Relevant Securities.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this letter agreement and that this letter
agreement constitutes the legal, valid and binding obligation of the
undersigned, enforceable in accordance with its terms. Upon request, the
undersigned will execute any additional documents necessary in connection with
enforcement hereof. Any obligations of the undersigned shall be binding upon the
successors and assigns of the undersigned from the date first above written. The
undersigned, whether or not participating in the offering contemplated by the
Placement Agency Agreement, understands that the Placement Agent are entering
into the Placement Agency Agreement and proceeding with such offering in
reliance upon this Lock-Up Agreement.
 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof. Delivery of a signed copy of this letter agreement by facsimile or
e-mail/.pdf transmission shall be effective as delivery of the original hereof.
 

   
Very truly yours,
 
/s/
 

 
 
C-3

--------------------------------------------------------------------------------